Citation Nr: 1142134	
Decision Date: 11/14/11    Archive Date: 11/30/11	

DOCKET NO.  09-41 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension, claimed as erratic blood pressure and heart problems.

2.  Entitlement to service connection for circulatory difficulties, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for neurological problems, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

Periods of active duty for training from September 1988 to August 1989, and active service from December 1990 to November 1991, October 1993 to February 1994, and March 1994 to September 1994 have been verified.  This service included time in the Persian Gulf Theater of Operations in Operation Desert Storm\Desert Shield.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the VARO in Cleveland, Ohio, that denied entitlement to the benefits sought.  The Pittsburgh, Pennsylvania RO otherwise has jurisdiction of the claims file.

The appeal is REMANDED to the RO by way of the Appeals Management Center in Washington, D.C.  VA will notify the Veteran should further action be required.  


REMAND

The Veteran seeks service connection for hypertension of determined etiology, neurological problems, and circulatory problems.  He claims the latter two disabilities are due to an undiagnosed illness.  A review of his military service records confirms his service in the Southwest Asia Theater of Operations during the Persian Gulf War.  

The Veteran's National Guard Bureau report of separation and record of service reflects that he was separated from the National Guard in March 2006.  The reason given was "medical retirement."  There is no documentation of record with regard to the circumstances surrounding the medical retirement.  The Veteran's accredited representative has asked that an attempt be made to obtain records associated with the Veteran's retirement.  It is also noted that the DD Form 214 for the period of service in 1990 and 1991 contains a notation that the appellant was wounded during Desert Storm.  The nature of that injury is not clear.  

The Board is aware that the record contains a June 2006 communication from the National Personnel Records Center in St. Louis to the effect that the Veteran's military health record was not available at that location.  It was remarked that military service departments send records to VA's Records Management Center for maintenance.  The undersigned believes that one more attempt should be made to locate any records pertaining to the Veteran's health status in the mid-1990's.  

Also, the Veteran's representative stated in her May 2011 informal hearing presentation that the Veteran had never been provided a VA Gulf War examination to determine the etiology of the claimed disability.  As a result, the Board acknowledges the medical evidence of record is currently insufficient for the Board to properly evaluate the service connection claims, and the Board finds that further development is in order.  See Brown v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In view of the foregoing, the case is REMANDED for the following actions:

1.  The Veteran should be contacted and asked to provide the circumstances with regard to any examinations he had with regard to his retirement from the National Guard in 1994 or thereafter.  Attempts should be made to obtain records from any locations identified, to include the Air National Guard of Missouri, and the Headquarters, Air Reserve Personnel Center, Denver, Colorado 80280.  If any of the requested records are not available, or the search for any such records results in negative action, that fact should clearly be documented in the claims file.  The Veteran should be asked to provide any records in his possession with regard to his physical status at the time of his medical retirement.  

2.  After the above records are obtained to the extent possible, the Veteran should be scheduled for a general medical examination to determine the nature and etiology of his claimed hypertension, neurological problems, and circulatory problems.  The claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination.  All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file and the clinical findings on examination, and for each of the claimed disorders, the examiner is requested to answer the following questions:  

(a) Does the Veteran have a chronic disorder pertaining to his circulatory system, his neurological system, and his cardiovascular system?  If a chronic disorder is found, can such disorder be attributed to a nonclinical diagnosis.  If not, the examiner should state why.  

(b) For each known clinical diagnosis rendered in conjunction with the claimed disorders, the examiner should provide an opinion as to whether there is a medical explanation for such illness and whether it is at least as likely as not (that is, a 50 percent or greater probability) that such disorder is etiologically related to the Veteran's periods of active duty service.  The examiner should also opine as to whether the Veteran has hypertension at the present time and, if so, whether it is related to his periods of active service.  The complete rationale should be provided for any opinion expressed.  If the physician cannot respond without resort to speculation, he or she should so indicate and explain the reason why such an opinion would be speculative in nature.  The examination should be conducted following the protocol in any applicable VA disability examination or Gulf War guidelines worksheet.  

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notification, including the address where the notice sent, should be associated with the claims folder.  The Veteran is to be advised that failure to report for any scheduled VA examination without good cause shown may have an adverse effect on his claim.  38 C.F.R. § 3.655 (2011).  

After completion of the above, and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be accorded the opportunity for response.  Then, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


	                  _________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



